  Case: 4:20-cv-01666-AGF Doc. #: 1-1 Filed: 11/25/20 Page: 1 of 9 PageID #: 8




                                                                                                           Electronically Filed - St Louis County - October 17, 2020 - 02:17 PM
                                                                                   20SL-CC05236


                     IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                                    STATE OF MISSOURI


LJILJANKA ASCIC,                                               )
                                                               )
DAJANA ASCIC,                                                  )
                                                               )
DAMIR ASCIC, and                                               )
                                                               )
THE ESTATE OF VELIJA ASCIC,                                    )
LJILJANKA ASCIC, Personal Representative,                      )
                                                               )       Case No.:
                                                               )
       Plaintiffs,                                             )       Division:
                                                               )
vs.                                                            )
                                                               )
                                                               )
GREAT WEST CASUALTY COMPANY,                                   )
a foreign corporation,                                         )
SERVE:          Missouri Secretary of State                    )
               Jefferson City, Cole County MO                  )
        Defendant.

                        PLAINTIFF’S PETITION FOR DAMAGES
                     BREACH OF CONTRACT-UNINSURED MOTORIST

       COME NOW Plaintiffs LJILJANKA ASCIC, DAJANA ASCIC, DAMIR ASCIC, and THE

ESTATE OF VELIJA ASCIC, by LJILJANKA ASCIC, personal representative, by and through their

undersigned attorneys and for their cause of action against GREAT WEST CASUALTY COMPANY

(“GREAT WEST”), a foreign corporation, respectfully states unto the Court the following:

       1.      This cause of action for damages is in excess of $25,000.00 but less than $75,000.00.

       2.      At all material times, Plaintiffs Ljiljanka Ascic, Dajana Ascic, Damir Ascic, and The

Estate of Velija Ascic, by Ljiljanka Ascic, personal representative, are and were residents of St. Louis

County, Missouri.

       3.      At all material times Jalisa Jones was a Florida resident, and the owner and operator
                                                                                          Exhibit A
  Case: 4:20-cv-01666-AGF Doc. #: 1-1 Filed: 11/25/20 Page: 2 of 9 PageID #: 9




                                                                                                          Electronically Filed - St Louis County - October 17, 2020 - 02:17 PM
of an “uninsured motor-vehicle”.

       4.      Velija Ascic was the father of Djana Ascic and Damir Ascic, and the husband of

Ljiljanka Ascic.

       5.      Venue is proper in the County of St. Louis Missouri as that is where the cause of action

accrued.

       6.      At all material times, Defendant Great West is a corporation organized and

existing pursuant to law, which wrote a policy of insurance insuring Vejila Ascic in St. Louis

County, Missouri.

       7.      Velija Ascic was in the course and scope of his employment and operating a

“replacement motor vehicle” as defined by the policy issued by Great West, while the replacement

motor vehicle parked along State Route 44, in Wildwood, Florida, when Velija Ascic was struck

and killed by an uninsured motor vehicle being operated by Jalisa Jones on June 23, 2015.

       8.      Jalisa Jones owed Velija Ascic a duty of care, and Velija Ascic’s death was a direct

and proximate result of the negligence and carelessness of Jalisa Jones, as follows:

            a) Jones drove at an excessive speed ;

            b) Jones failed to drive in a single lane;

            c) Jones failed to keep a careful lookout;

            d) Jones failed to reduce her speed to avoid a crash; and

            e) Jones operated a motor vehicle while under the influence of drugs.

       9.      As a direct and proximate result of the negligence and carelessness of Jalisa Jones

as aforesaid, Velija Ascic was struck by the vehicle operated by Jones and Velija Ascic was

caused to sustain serious, disabling and fatal injuries to his head, neck, back and body which

                                                                                         Exhibit A
  Case: 4:20-cv-01666-AGF Doc. #: 1-1 Filed: 11/25/20 Page: 3 of 9 PageID #: 10




                                                                                                         Electronically Filed - St Louis County - October 17, 2020 - 02:17 PM
caused Velija Ascic to suffer severe pain in body and mind and which caused Velija Ascic’s

death.

         10.    As a direct and proximate result of Jones’s negligence, Plaintiffs have sustained

pecuniary losses, including medical and funeral expenses and loss of support, and loss of the

services, consortium, companionship, comfort, instruction, guidance, counsel, training, and

support of their father and husband. Plaintiff Ljiljanka Ascic has also lost her husband’s

companionship and protection, and endured mental pain and suffering since his death. Plaintiff

The Estate of Velija Ascic, by Ljiljanka Ascic as personal representative, is entitled to loss of the

prospective net accumulation of the Estate reasonably expected but for the wrongful death.

         11.    Plaintiffs are entitled to additional damages because of the aggravating factors

and circumstances attending the death of Velija Ascic, including Jalisa Jones’ operation of an

uninsured motor vehicle while under the influence of drugs.

         12.    Defendant Great West issued a policy of automobile insurance to Velija Ascic’s

employer which insured Velija Ascic and the “replacement vehicle” he was operating at the time

of his death.

         13.    The Great West Policy that insured plaintiff provided, inter alia, uninsured motorist

coverage, and said policy was in full force and effect at the time of Velija Ascic’s death as alleged

in this Petition.

         14.    Plaintiffs have performed all conditions precedent under the terms of the uninsured

motorist portion of the GW insurance policy.

         15.    At the time of plaintiff Velija Ascic’s death, as referred to herein, Jalisa Jones was

an uninsured motorist, according to the policy of insurance issued by Defendant Great West

insuring Velija Ascic and according to Missouri law.
                                                                                         Exhibit A
 Case: 4:20-cv-01666-AGF Doc. #: 1-1 Filed: 11/25/20 Page: 4 of 9 PageID #: 11




                                                                                                       Electronically Filed - St Louis County - October 17, 2020 - 02:17 PM
       16.     Defendant Great West’s refusal to pay to Plaintiffs the applicable policy limits for

Velija Ascic’s damages caused by the uninsured motorist is vexatious, without just cause or

excuse, and justifies the imposition of the Missouri Statutory penalty for vexatious refusal to pay,

plus interest, and a reasonable attorney’s fee.

   WHEEFORE, Plaintiffs pray for judgment against defendant GREAT WEST CASUALTY

COMPANY in a sum in excess of TWENTY-FIVE THOUSAND DOLLARS ($25,000.00) but

less than SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00) together with the statutory

penalty for vexatious refusal to pay, a reasonable attorney’s fee, interest and their costs herein

expended.



                                                      THE GREEN LAW FIRM LLC

                                                      /s/ Stephen L. Koenig
                                                      STEPHEN L. KOENIG #36926
                                                      Attorneys for Plaintiffs
                                                      7531 Forsyth Blvd.
                                                      St. Louis MO 63105
                                                      314.421.1300
                                                      314.552.7276 facsimile
                                                      admin@claytonlegal.com




                                                                                        Exhibit A
           Case: 4:20-cv-01666-AGF Doc. #: 1-1 Filed: 11/25/20 Page: 5 of 9 PageID #: 12


             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC05236
 DAVID L VINCENT III
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 LJILJANK ASCIC                                                 STEPHEN LAWRENCE KOENIG
                                                                222 S MERAMEC AVENUE
                                                                SUITE L02
                                                          vs.   ST LOUIS, MO 63105
 Defendant/Respondent:                                          Court Address:
 GREAT WEST CASUALTY COMPANY                                    ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Contract-Other                                              CLAYTON, MO 63105                                                    (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: GREAT WEST CASUALTY COMPANY
                                      Alias:
  MISSOURI SECRETARY OF STATE
  JEFFERSON CITY MO, MO 65102


        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        22-OCT-2020                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       LES
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-9726        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo


                                                                                                                                   Exhibit A
           Case: 4:20-cv-01666-AGF Doc. #: 1-1 Filed: 11/25/20 Page: 6 of 9 PageID #: 13
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-9726    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo


                                                                                                                             Exhibit A
             Case: 4:20-cv-01666-AGF Doc. #: 1-1 Filed: 11/25/20 Page: 7 of 9 PageID #: 14
                             THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-9726   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo


                                                                                                                            Exhibit A
            Case: 4:20-cv-01666-AGF Doc. #: 1-1 Filed: 11/25/20 Page: 8 of 9 PageID #: 15
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-9726   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo


                                                                                                                           Exhibit A
             Case: 4:20-cv-01666-AGF Doc. #: 1-1 Filed: 11/25/20 Page: 9 of 9 PageID #: 16
11/25/2020                                                       Case.net: 20SL-CC05236 - Docket Entries




                                                                                         Search for Cases by: Select Search Method...

  Judicial Links   |   eFiling   |   Help   |   Contact Us   |   Print                          GrantedPublicAccess   Logoff LAURENKHALEY

                           20SL-CC05236 - LJILJANKA ASCIC V GREAT WEST CASUALTY
                                               COMPANY (E-CASE)

    FV File Viewer


 Click here to eFile on Case                 Sort Date Entries:                                       Display Options:
                                                                Descending                                               All Entries
 Click here to Respond to Selected Documents
                                                                                          Ascending


  11/10/2020           Summons Personally Served
                       Document ID - 20-SMCC-9726; Served To - GREAT WEST CASUALTY COMPANY; Server - ; Served
                       Date - 01-NOV-20; Served Time - 00:00:00; Service Type - Special Process Server; Reason
                       Description - Served

  10/22/2020           Summons Issued-Circuit
                       Document ID: 20-SMCC-9726, for GREAT WEST CASUALTY COMPANY.Summons Attached in PDF
                       Form for Attorney to Retrieve from Secure Case.Net and Process for Service.

  10/17/2020           Filing Info Sheet eFiling
                           Filed By: STEPHEN LAWRENCE KOENIG
                       Note to Clerk eFiling
                           Filed By: STEPHEN LAWRENCE KOENIG
                       Pet Filed in Circuit Ct
                       Plaintiffs Petition.
                          On Behalf Of: LJILJANK ASCIC, DAMIR ASCIC, DAJANA ASCIC
                       Judge Assigned
                       DIV 9
 Case.net Version 5.14.12                                        Return to Top of Page                                    Released 11/10/2020




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                   1/1

                                                                                                                         Exhibit A
